Judgment modified to provide that sentences shall run concurrently, and as modified affirmed. Memorandum: The record discloses a proper case for the modification of the sentence under the authority of section 543 of the Code of Criminal Procedure (now CPL 470.15 subd. 6, par. [b]). All concur, except Moule, J., who dissents and votes to affirm the judgment, citing People v. Gittelson, 18 N Y 2d 427. (Appeal from judgment of Erie County Court convicting defendant of violation of subdivision 1 of section 1751, section 1751-a and subdivision 5 of section 242 of the Penal Law.) Present — Goldman, P. J., Marsh, Moule, Cardamone and Henry, JJ.